DECISION
This is the matai name case Tuitele. The registration for the name was filed by Save on June 18th, 1933. Objection to the registration of this name was filed by Magauli or Tulifua on June 22, 1933. A further objection was filed by one Toamalama to both previous candidates on June 27, 1933. A still further objection was filed by Uaine to all of the candidates on June 30, 1933. And a final objection was filed by one Patolo on July 8th, 1933 to all of the candidates concerned. Therefore we have five candidates contesting each other’s right to the matai name Tuitele of the Western District.
Unfortunately the above mentioned candidates could not compose their differences after the court had waited several months in order that the Samoans could arrive at some decision as to who the next Tuitele should be. Therefore this case was set down for trial on Tuesday December 5th, 1933 and full testimony was taken as to all of the candidates’ rights to the name Tuitele.
The questions for consideration and determination by the Court are (1) the right of succession to the title of TUITELE, and (2) the determination of a successor out of the several claimants. The trial likewise calls for an opinion and decision concerning certain alleged Samoan customs and rights.
After listening to the testimony it is evident that the title TUITELE is an old name. Several of the holders of this name in years past have been classed as “KINGS” of Tutuila. To be sure, at the present time it is one of the most important matai names, and the name TUITELE is one of *511the highest Chiefs in the District of Falelima West, Tutuila.
Tuitele-Toomata-Penitila, one of the last TUITELE S and a District Governor of the Western District, died about the year 1902, leaving a widow and several sons and daughters. It seems that a few days before his death he created his son Salatielu, then a “Fitafita,” “TOOMATA” a princely title of the Samoans which was held by the late Tuitele his father. At that time that is to say in or about the year 1902 the matter of the selection of a new TUITELE was presented to the High Court for determination since there were many contenders for the title and their differences could not be composed in favor of any one particular candidate. The Court after listening to what appeared to be much testimony and little evidence handed down a decision signed by Judges Gurr and Mauga which provided in part as follows — “The present ‘Toomata’ is a young man (referring to Salatielu), enlisted in the service of the United States Navy. He has also stated that he did not wish now the title of his father, ‘Tuitele’, and as Atofau, Save, Maiava and Leoso and Toomata signified their desires to accept either Atofau, Save or Maiava as may be decided by the Court to assume the title, it is the opinion of the Court, for the considerations, opinions and. facts hereinbefore stated, that for the present the title should be vested in Save during his lifetime, or during good behavior, and at his death or earlier divesting of the title, the title should go to Toomata xxx.”
Tulifua commonly known as John Magauli one of the candidates who objected to Save offering the name Tuitele for registration testified that he was a descendant of one Taivai, who held the name Tuitele, the said Taivai being a half brother of Tuitele Penitila. He further testified that Toomata Tulifua first married the daughter of Lotoau and that they had a son who was Taivai. Taivai then married *512with Miliama who was the daughter of Poloa of Leone and as a result of this union they had a son who was Yuga and a daughter known as Pologa and still a further daughter Vaotupu. Vaotupu was married to Maugalei and as a result among other children that were born from this union the claimant Tulifua or John Magauli was their son. There is additional testimony indicating that Taivai married Miliama and as a result of this union several children were born among them being one Va, a female descendant. It appears further from the testimony that Talamaivao, a man from Upolu, Western Samoa married Va and as a result of this union the claimant Tulifua or John Magauli was born. It would appear from the testimony of this claimant that he is without a doubt a descendant of a former holder of the name Tuitele, and the testimony indicates that he is a descendant through the female side of a former holder of this name.
Leoso and Atofau presented as their candidate one Toamalama. Leoso introduced in evidence a written statement concerning the history of his right to name the candidate Tuitele. Leoso claims the pule of this name and claims that he has the right to select the holder of the matai name Tuitele. Leoso further claims that he is one of the original founders of the Town of Leone. That he as one of the original founders of this Town claims the right to choose the next Tuitele and all the authority with reference to this title was vested in him. It appears that one of the original holders of the title Tuitele lost his title in a game of lafoga and it further appears that for several generations there was no titular head of the family and that Leoso exercised authority. It does not appear contradicted that Leoso who was designated the “Matua” or “Head Tulafale” of the Chief Tuitele who was deprived of this title in the game of quoits, exercised considerable control of that district surrounding Leone on the Island of *513Tutuila. After this title was lost by virtue of the aforementioned circumstances it appears that the old Leosos made several attempts to regain the title and were subsequently successful and one Toomata Talae son of Somea once more acceded to the seat of his fore-parents and was called “Tuitele”; Leoso still retaining his position was “Matua” or head of the family. It cannot be doubted that Leoso one of the highest talking chiefs in Samoa originally exercised considerable influence in the selection of the Tuitele, however, it does not appear that the name Leoso has exercised any influence over the selection of the Tuiteles over the last half century. Atofau, a representative head of the division of the Tuitele family, likewise supported the candidacy of Toamalama in conjunction with Leoso. It appears that Atofau is the head of the family which is part of the Maiava family and it is through his connection with Maiava that he claims a right to the name Tuitele. It would appear that Atofau and Leoso in support of their candidate Toamalama as well as other candidates have not thoroughly become embued with a certain resolution which was presented to the Fono by the Samoan people in the year 1930, — which resolution provided that only those with the best hereditary right shall succeed to a matai name. The Court considers this resolution to have the full force and effect of law and the decisions in the past few years have been rendered in accordance with the wish of the Samoan people as expressed in the Fono of 1930.
The last holder of the name Tuitele was one Salatielu a son of Tuitele Penitila by his third marriage with one Vao of Iliili. It should be noted here that Save succeeded to the title Tuitele after Tuitele Penitila died, and held the said title until his death a few years later whereupon Salatielu the son of Tuitele Penitila succeeded to the matai name.
*514The next candidate to object to Save filing his name for registration as Tuitele was one Uaine, a faifeau of the L. M. S. Church living at Atauloma. From the statements made by Uaine on the stand and which were uncontradicted it appears that he is the son of Tuitele Penitila a former holder of the name in controversy. As aforesaid, it further appears that Tuitele Penitila was married at least four times and that Uaine the candidate or claimant for the name was born as the result of the union of Tuitele Penitila with one Tuamauga of Fagaitua. In the contradicted testimony it would appear that Uaine is a half brother of Tuitele Salatielu, the last holder of the name Tuitele. Tulifua, otherwise known as John Magauli, during the trial of this case contested the right of Uaine to succeed to the name on the ground that he was not a blood son of Tuitele Penitila, a former holder of the name. Tulifua was cautioned by the Court that if he made such a statement before the Court could take cognizance of said statement he would have to introduce proof to show that Uaine, a contender for the title, was not a blood son of the late Tuitele Penitila. Whereupon, Tulifua said he would later introduce testimony showing that his contention was true. No testimony was introduced discrediting Uaine and Uaine’s evidence or his contention for the title as given on the stand, therefore it must stand as correct.
The next candidate to object to Save offering the name for registration was one Patolo who claimed that he descended from Tuitele Faiivae Sipai. Fua who championed the candidacy of Patolo testified that when Atofau Leie married the daughter of Alaiasa of Upolu they had two children as a result of this marriage, a son named Leoso Ena and a daughter Matamanu. Utuga married Matamanu and as a result of this marriage a son was born who was named Tuitele Tafaivalu. Then one Sailua Faiivae married Matamanu and had a daughter *515Sailauasu. One Alemasalanoa of Falefa married Sailauasu and they had a son who was Faiivae Sipai. Tuitele Faiivae Sipai married the daughter of Savea and as a result of this union a daughter by the name of Motu was born. Tuitele Faiivae Sipai then married one Toso and they had a daughter who was Tausoa who Fua claimed was his mother. Tuitele Faiivae Sipai so the testimony indicates again married Sulifa and they had a son who was named Sipai. It further appears from the testimony that Tuitele Faiivae Sipai again married one Sina and as a result of this marriage Patolo, a claimant to the name Tuitele, was born. If the testimony of Fua is to be considered correct, and it has not been shown otherwise, it would appear that Patolo is a descendant of the former holders of the name Tuitele.
Save, who originally filed the name for registration on June 18th, 1933 testified as follows as to his right to the name Tuitele. He claims that Tuitele Leoo married with' Sina, and that as a result of this union a son was born who was named Tuitele Vaemalenoo. This son later married, one Vaoalii and they had a son who was called Tuitele Niuumi. Tuitele Niuumi then married one Matauaina and a son was born to this couple who was called Tuitele Vaema. Tuitele Vaema then married Saiautai and a son was born who was Tuitele Seuluulutavai. This son married a woman of Fagaitua and as a result of this marriage Tuitele Faasala was born. Tuitele Faasala married one Vaomaomao and as a result of this union a son Savevava was born. Savevava then married and a daughter was born to him by the name of Tomuailemotu. Salanoa of Fagasa then married this daughter and they had a son who was Tuitele Tumasitoga. Save claims that his right to the name in dispute comes from the first Tuitele right down to Tuitele Faasala which Save descends from. He further contends *516that there have been many holders of the name Tuitele from his branch.
Preceding the last holder of the name Tuitele, and by virtue of the decision rendered by Judges Gurr and Mauga in 1902, Tuitele Save held the name for a period of several years until the last Tuitele, Salatielu, acceded to this title at the death of Tuitele Save. It appears from the evidence that the present Save does not contend that he is a descendant of the recent Tuitele Save and it further appears that the present Save is not a descendant from the Toomata branch of the Tuitele family.
In view of the fact that the respective claimants to this name appear to have traced their ancestry and right to the title from various sources, it behooves the Court and therefore becomes incumbent upon this tribunal to reply more or less on certain evidentiary facts which happened within the lives and life being of certain witnesses appearing at the trial of this case.
It is more or less plain to the Court who the last several holders of the name Tuitele have been, however, in some instances the respective holders of the title Tuitele have been disputed. It is clear however to the Court that during the last 25 or 30 years certain known individuals have held the title Tuitele. The Court dismisses without prejudice the rights of several claimants who have testified as to their claim arising perhaps a hundred or more years back. The Court observes that on or about the year 1902 one Tuitele Penitila was a holder of this important name. That a few years subsequent to the year 1902 one Tuitele Save held this matai name, and that at his death some fifteen years ago Salatielu, a son of Tuitele Penitila, succeeded to the title by virtue of a court decision given about 1902. It is uncontradicted that the claimant Uaine who testifies that he is a son of Tuitele Penitila by virtue of Tuitele Penitila’s marriage with one Tuamauga as his second wife. The *517claimant Uaine therefore is a half brother of the late holder of the name Tuitele, Salatielu, and as such the decision of the Court is that said UAINE had the best right and claim to the name TUITELE, and the same is hereby awarded to him.
The costs of this case namely $125.00 are to be paid by each of the claimants in equal proportion — that is to say each claimant must pay the sum of $25.00.